Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 1,0f4.55

 

Auk Frei © (3-1789 T&S ace es

  

AFFIDAVIT IN SUPPORT OF ARREST WARRANT olga So
By
I, Shanna G. Daniels, (“your Affiant”) being duly sworn as a Special Agent with the
Federal Bureau of Investigation, duly appointed according to law and acting as such, depose and
hereby state the following.
BACKGROUND OF AFFIANT

1. Your Affiant is currently employed as a Special Agent (“SA”) with the Federal Bureau of
Investigation (“FBI”), and has been so employed since July 10, 2005. I am currently assigned to
the FBI Strategic Initiatives Unit ("SIU"), Criminal Division, located in Linthicum, Maryland,
and as such, am currently responsible for investigating crimes relating to the online, sexual
exploitation of children, to include the trafficking and possession of child pornography, along
with victim identification. The SIU is responsible for enforcing federal criminal statutes
involving the sexual exploitation of children under Title 18, United States Code, Chapters 110
and 109A.
2. Since joining the SIU in October 2010, | have received specialized training in the
investigation of child pornography and the sexual exploitation of children through information
provided in seminars, classes, and everyday work related activities pertaining to the conduct of
these types of investigations. I have also received particularized training in the investigation of
computer-related crimes utilizing peer-to-peer computer networking. Through the carry out of
my duties, I have observed and reviewed numerous examples of child pornography in various
media formats, and have actively participated in the execution of several warrants involving the
search and seizure of computers, computer equipment, software, and electronically stored

information.

~ COL 3
MARYcANL)

  

DEPUTY

\
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 2 of 15

3. Law enforcement in the United States is investigating criminal activity including the
advertising, distribution, access with intent to view and possession of child pornography taking
place on, and facilitated through, several anonymous websites (“Target Websites”) linked
together through the same online network (“Online Network” or “Network”). During the course
of this investigation, law enforcement agents acting in an undercover capacity have viewed and
accessed Target Websites from computers in the District of Maryland and observed them to be
facilitating the illegal production, advertising and distribution of child pornography. As further
described below, there is probable cause to believe that all of the Target Websites operate on a
single computer server (the “Target Server”) tied to a single AHS that has been accessed and
administered via an IP Address in the United States. There is also probable cause to believe that
Eric Eoin MARQUES (“MARQUES”) is the sole administrator of the AHS that provides
website hosting services to all of the Target Websites which are located on the Target Server.
Marques was bor on [MMMM 1985, and is a dual American and Irish citizen. Marques
currently resides at aE eee Ireland.

4. [submit this application and affidavit in support of a complaint charging MARQUES

with Aiding and Abetting the following offenses: Conspiracy to Advertise Child Pornography in
violation of 18 U.S.C. §§ 2 and 2251(d)(1) and (e), Conspiracy to Distribute Child Pornography
in violation of 18 U.S.C. §§ 2 and 2252A(a)(2)(A) and (b)(1), Advertising Child Pornography, in
violation of 18 U.S.C. §§ 2 and 2251(d)(1), and Distribution of Child Pornography, in violation
of 18 U.S.C. §§ 2 and 2252A(a)(2)(A).

5. The statements contained in this affidavit are based in part on: information provided by

FBI Special Agents; written reports about this and other investigations that I have received,

directly or indirectly, from other law enforcement agents, including foreign law enforcement
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 3 of 15

agencies as described below; information gathered from the service of administrative subpoenas;

the results of physical and electronic surveillance conducted by federal agents; independent

investigation and analysis by FBI agents/employees/computer forensic professionals; and my

experience, training and background as a Special Agent with the FBI.

RELEVANT STATUTES

6. This investigation concerns alleged violations of: 18 U.S.C. §§ 2251(d)(1) and (e),

Advertising and Conspiracy to Advertise Child Pornography; 18 U.S.C. §§ 2252A(a)(2)(A) and

(b)(1), Receiving and Distributing/Conspiracy to Receive and Distribute Child Pornography.

a.

18 U.S.C. §§ 2251(d)(1) and (e) prohibits a person from knowingly making,
printing or publishing, or causing to be made, printed or published, or conspiring
to make, print or publish, any notice or advertisement seeking or offering: (A) to
receive, exchange, buy, produce, display, distribute, or reproduce, any visual
depiction, if the production of such visual depiction involves the use of a minor
engaging in sexually explicit conduct and such visual depiction is of such
conduct, or (B) participation in any act of sexually explicit conduct by or with any
minor for the purpose of producing a visual depiction of such conduct;

18 U.S.C. §§ 2252A(a)(2) and (b)(1) prohibits a person from knowingly receiving
or distributing, or conspiring to receive or distribute, any child pornography or
any material that contains child pornography, as defined in 18 U.S.C. § 2256(8),
that has been mailed, or using any means or facility of interstate or foreign
commerce shipped or transported in or affecting interstate or foreign commerce
by any means, including by computer;

18 U.S.C. § 2 provides that whoever commits an offense against the United States
or aids, abets, counsels, commands, induces or procures its commission is
punishable as a principal.

DEFINITIONS OF TECHNICAL TERMS USED IN THIS AFFIDAVIT

7. The following definitions apply to this Affidavit:

a.

“Bulletin Board” means an Internet-based website that is either secured (accessible
with a password) or unsecured, and provides members with the ability to view
postings by other members and make postings themselves. Postings can contain
text messages, still images, video images, or web addresses that direct other
members to specific content the poster wishes. Bulletin boards are also referred to
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 4 of 15

as “internet forums” or “message boards.” A “post” or “posting” is a single
message posted by a user. Users of a bulletin board may post messages in reply to a
post. A message “thread” refers to a linked series of posts and reply messages.
Message threads often contain a title, which is generally selected by the user who
posted the first message of the thread. Bulletin boards often also provide the ability
for members to communicate on a one-to-one basis through “private messages.”
Private messages are similar to e-mail messages that are sent between two members
of a bulletin board. They are accessible only by the user who sent/received such a
message, or by the bulletin board administrator.

b. “Internet Service Providers” (ISPs), as used herein, are commercial organizations
that are in business to provide individuals and businesses access to the Internet.
ISPs provide a range of functions for their customers including access to the
Internet, web hosting, e-mail, remote storage, and co-location of computers and
other communications equipment. ISPs can offer a range of options in providing
access to the Internet including telephone based dial-up, broadband based access via
digital subscriber line (DSL) or cable television, dedicated circuits, or satellite
based subscription. ISPs typically charge a fee based upon the type of connection
and volume of data, called bandwidth, which the connection supports. Many ISPs
assign each subscriber an account name — a user name or screen name, an "e-mail
address," an e-mail mailbox, and a personal password selected by the subscriber.
By using a computer equipped with a modem, the subscriber can establish
communication with an JSP over a telephone line, through a cable system or via
satellite, and can access the Internet by using his or her account name and personal
password,

c. “Website” consists of textual pages of information and associated graphic images.

The textual information is stored in a specific format known as Hyper-Text Mark-

up Language (HTML) and is transmitted from web servers to various web clients

via Hyper-Text Transport Protocol (HTTP).

The Network
8. There is probable cause to believe that MARQUES is the operator of a free, anonymous

web hosting service (the “anonymous hosting service” or “AHS”) located on an anonymity
network available to Internet users (the “Network”). The Network allows users to access
websites anonymously, without revealing to the website their actual IP address. The Network

also allows users to set up entire websites within the Network that are only accessible to users of

the Network. Unlike an open Internet website, is not possible to determine through public
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 5 of 15

lookups the IP address of a computer hosting a Network website. Neither law enforcement nor
users can therefore determine the location of the computer that hosts such a website through
those public lookups.
The Anonymous Hosting Service
9. AHS operates through an anonymous website on the Network and offers free hosting of

websites on the Network. Users of AHS may create their own websites to operate on the
Network and then host the actual site and all of the data on it on the AHS’s computer server.
According to review of the AHS website prior to July 16, 2013, hosting services were offered for
free but required an invitation from an existing user. An option to pay the equivalent of $5
appears to have been added, according to the site, on July 16, 2013. Under a section on the site
home page titled ““What’s Allowed” is the following text: “We do not give permission for upload
of any illegal files. If you chose to do so anyway, we are not responsible for your actions.”
Clicking on the “Contact” link on the site home page took the user to a page that included the
following text: “I will not assist in any use this server for illegal purposes (sorry, I have to
protect myself).” That page also disclosed information to assist a user in contacting the
administrator using encrypted e-mail. Clicking on the link for “Privacy Policy” on the site home
page brought a user to a page with the following text:

[AHS] understands your need for privacy.

We do not use any cookie s or scripting (javascript, flash etc...).

All server logging is turned off.

We do not log any details about you or your connection.

All passwords are stored in our database using a MDS5 Hash and a secret salt.

beordex to diagnose a server problem and improve performance we may view

what http/ftp requests are currently in progress at the current time, but this will

not be saved.

When you cancel your account we will delete all files and databases permanently
from the disk.
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 6 of 15

Notice: I do not consent to the use of the [AHS] server for any illegal
activities. If you do illegal activities on this server, I will not go to jail for you!
If my identity is compromised and I am questioned/forced to cooperate to identify
you, I will do it to ensure my freedom.
10. The AHS website reports that it is running on the FreeBSD operating system.
Target Websites Linked to the Anonymous Host
11. Between July 2 and July 17, 2013, FBI Special Agents operating in the District of
Maryland connected to the Network and accessed the website hereinafter referred to as “Website
A.” Website A appeared to be a bulletin board whose primary purpose was the advertisement
and distribution of child pornography. Statistics posted on the site revealed the site had 7,712

members, 22,230 posts, and 2,192 topics. The site home page contained the following categories

which were available to all users without having to register for an account:

Posts Topics
General Site Information, Questions & Suggestions 649 73
Introductions 3048 443
Off-Topic 549 70
Discussion General Discussion 2464 212
Hurtcore 2350 143
Beastiality 408 43
Links, Guides & Security 198 20

Based on my training and experience, | believe that the term “Hurtcore” refers to images or
videos depicting violent sexual abuse and is a term frequently associated with child pornography
depicting violent child sexual abuse. The name of Website A also makes reference to that term.
12. Under General Discussion, a list of topics included: “As I like to kill a girl or boy?”
which concerned different ways individuals would like to kill a young boy or girl, and “[h]ow
deep can you get your dick in your preteen girl?” which concerned penetration by adult males of

pre-pubescent females either vaginally orally.
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 7 of 15

13. Under Hurtcore, was the following topic/post:

ere Video. - post started on 06/27/2013 with links to two separate Tor
network website locations on a separate website. Accessing the first link showed
a proof sheet, that is, a series of still images created from a video, which shows an
adult female forcing an infant female to perform oral sex on her and exposing the
infant's genital area in a lewd and lascivious fashion. Review of the downloaded
video confirmed the content matched images in the proof sheet. The topic itself is
four (4) web pages in length. Numerous posters posted messages on that topic
while utilizing avatars that contained child exploitation material.

Under Beastiality was the following topic/post:
post started on 04/20/2013. The initial post provided a link to a
non-Tor internet site and a password. The link was unable to be downloaded at
the time of the undercover session. A second link was provided on 06/14/2013 by
another user. Accessing the second link revealed a proof sheet from a video
depicting a pre-pubescent female forced to perform oral sex on a male dog.

14, An account was created by an FBI Special Agent and utilized to access the website.

After logging into the site, the following sections and areas became visible:

Spotlight

Attention New Members! - 1602 redirects

Discussion

Practical Child Education - 294 posts 22 topics
Sex Tourism & Prostitution - 189 posts 23 topics
Media Literature — 371 posts 89 topics
Videos - 1412 posts 177 topics
Boy Videos - 808 posts 80 topics
Girl Videos - 525 posts 78 topics
Adult Videos - 31 posts 9 topics
Boy Images - 2735 posts 237 topics
Male Babies & Toddlers - 530 posts 53 topics
Male Jailbait - 103 posts 13 topics
Male Adult - 38 posts 7 topics
Girl Images - 3303 posts 236 topics
Female Babies & Toddlers - 718 posts 60 topics
Female Jailbait - 323 posts 24 topics
Female Adult - 100 posts 9 topics
Mixed Gender & Misc. Images - 214 posts 13 topics
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 8 of 15

Under Videos was the following topic/post:

veam_skype - iSyo BB racks his 9yo girl neighbor. This thread was started
on 06/12/2013 and provided a thumbnail proof sheet of a video depicting what
appeared to be an underage male engaged in sexual intercourse with a pre-
pubescent female. A second link to the video on another Tor network website
provided by another user. The proof sheet provided in the second link appeared
to be similar to the original and depicted what appeared to be an underage male
and female potentially engaged in sexual intercourse. The video itself was not
accessible from either the original post or the subsequent link provided by the
other user.

Under Videos/Boy Videos was the following topic/post:

Nice little boy BJ. The thread was started on 06/29/2013 and provided two
thumbnail images depicting a male child forced to perform oral sex on an adult
male. A link to another Tor network website was provided in the posting. That
link was accessed and the posting was confirmed to contain a video with a male
child forced to perform oral sex on an adult male.

Under Videos/Girl Videos was the following topic/post:

HN This thread was started on 07/01/2013 and provided a link to a

proof sheet and video. A review of the images located in the proof sheet were
identical to video previously reviewed « E : contained
footage of an adult female forcing an infant female to perform oral sex and
display her genital area in a lewd and lascivious manner.

Under Boy Images was the following topic/post:

cum covered! This thread was started on 04/06/2013 and provided numerous

* thumbnail sized images depicting pre-pubescent males with white fluid in their
mouth, anus, scrotum and lower back; genitals and anal region displayed in a
lewd and lascivious manner; and forced to perform oral sex on another male, At
the time of review, the topic contained six (6) pages of replies and additional

posts.
Under Boy Images/Male Babies & Toddlers was the following topic/post:

Bondage babies and toddler! This thread was started on 05/28/2013 and
provided a thumbnail image of a clothed female child with her hands and feet tied
and duct tape over her mouth and the comment “You can do so much with them,
if they are tied up!”

New to me, his is so cute, waiting to be destroyed. This thread was started on
06/20/2013 and provided four (4) thumbnails of a pre-pubescent male partially
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 9 of 15

clothed. Comments by users indicated various sexual acts they would like to
perform on the child.

Under Boy Images/Male Jailbait was the following topic/post:

Coffee coloured boy having fun with a pervert. This thread was started on
04/03/2013 and provided 14 thumbnail images of a minor male forced to perform
oral sex on-and anally penetrated by an adult male.

Under Girl Images was the following topic/post:

rape and torcher babyssssss. This thread was started on 06/20/2013 and provided
numerous thumbnail images of infants/toddlers bound, anally/vaginally penetrated
with objects/male penis, and lewd and lascivious display of genitals. This topic
contained nine (9) pages of replies and additional posts at the time it was
reviewed.

Under Girl Images/Female Babies & Toddlers was the following topic/post:

This thread was started on 06/30/2013 and provided a
thumbnail image linking to a proof sheet depicting an infant female vertically
suspended by her ankles with duct tape over her mouth. A nude adult female can

- be seen in the images touching the infant female's genitals and displaying them in
a lewd and lascivious manner.

Under Girl Images/Female Jailbait was the following topic/post:

Niplles begging to be abused. This thread was started on 05/04/2013 and
provided a thumbnail and link to larger image of an identified underage female
with her genitals displayed in a lewd and lascivious fashion and an object inserted
into her vagina. A second user provided a second thumbnail and link to larger
image of the same underage female bound by her ankles and wrists while her
genitals are displayed in a lewd and lascivious manner.

Under Mixed Gender & Misc. Images was the following topic/post:
dark skinned toddy. This thread was started on 05/04/2013 and provided
thumbnails and links to larger images of underage males engaged in oral sex with
adult males. Additional replies and posts by other board members/guests provided
additional thumbnails and links to larger images.
15. “Website B” is one of the Target Websites described above that has been accessed by law
enforcement agents in the District of Maryland. Website B is a website with the primary purpose

to be the advertisement and distribution of files containing child exploitation material. As of
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 10 of 15

07/12/2013, the site reports that there are almost 1.4 million files that have been uploaded and
are accessible by individuals who visit the hidden service. During 2012 and 2013, FBI agents
and employees downloaded more than | million files from Website B from computers located in
the District of Maryland. Those files have been reviewed by FBI agents and employees. Nearly
all of the files depict children who are engaging in sexually explicit conduct with adults or other |
children, posed nude and/or in such a manner as to expose their genitals, in various states of
undress, or child erotica. A substantial majority of the images downloaded by the FBI depict
prepubescent minor children who are fully or partially nude or engaged in sexually explicit
conduct.

16. The home page of Website B is divided into sections displaying distinct categories of
material. On the left side of the home page is a category for images and videos that have
recently been posted by site users. On the right side of the home page is a category for image
and videos that site users have recently marked as a “favorite.” The exact images visible in those
sections of the home page vary from time to time, depending on what users have recently posted
or marked as a favorite. Images posted to the site can be categorized or “tagged” by users based
upon the image theme or characteristics. Image tags aid in searching of files posted to the site.
Users may also associate an age or age range with images posted to the site. Those age ranges
also aid in searching of files posted on the site. The following files were visible on the site home
page when accessed by a law enforcement agent in July of 2013:

file number MI éepicts a pre-pubescent male with his genital area
displayed and the point of the image. The age range associated with the file
by users was 3-5 years of age. It had been viewed 924 times.

file a BB epics a nude underage female sitting on a couch. The
minor female is leaned back with her legs spread and exposing her genital area

and anus to the camera. The age range associated with the file by users was 12-14
years of age. It had been viewed 4,987 times.
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 11 of 15

file number 403371 .jpg, depicts a nude underage female sitting on a couch. Her
hands are placed on either side of her vagina in such a way that the interior of her
vagina is visible. The age range associated with the file by users was 12-14 years
of age. It had been viewed 4,175 times.

17. At the top-right of the home page is a search box above which are clickable categories
identified as “Girls,” “All,” and “Boys” along with subdivided age ranges including 0-2, 3-5, 6-
8, 9-11, 12-14, and 15-17. There does not appear to be a clickable link for 18+. Those
categories can be used in conjunction with a search box to find files associated with a particular
word/age/sex. For example, a user can click on “girls,” then click on “0-2,” then enter a search
term in the search box, to find a particular image of a female minor between 0-2 years old. The
results of this type of search are provided in a thumbnail format and based on either words
“tagged” onto an image by users or words located in set or filenames associated with certain
groups of related files. Selecting images or sets then allows the user to download/view
individual files with an option to download all files associated with a particular result. Based
upon my training and experience and in consideration of the type of content visible on the home
page of Website B, I believe that there is probably cause to believe that any user who accesses

the home page of Website B has accessed or attempted to access with intent to view child

pornography.
Identification and Seizure of the Computer Server Hosting Websites A and B

18. Through investigation in 2013, the FBI identified an IP address, 91.121.62.187, that
appeared to be associated with both the AHS and the Target Websites including Websites A and
B. According to publicly available information, that IP address resolved to OVH, a web hosting
company in Roubiax, France. Pursuant to a mutual legal assistance treaty (MLAT) request to

France, subscriber information and business records were obtained from OVH. According to
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 12 of 15

that information, the IP address 91.121.62.187 is associated with a single computer server at
OVH (the “Target Server”). A single OVH subscriber, Eric Marques, contracts with OVH for
use of the Target Server. The billing address on the MARQUES OVH account is 848 N.
Rainbow Blvd., #1854, Las Vegas, NV, which is a mailbox at a private mail facility. Payment
for the Target Server was accomplished by a debit card in Marques’s name from a U.S.-based
bank. According to OVH, Marques had contracted with OVH for the use of nearly 400 computer
servers including the Target Server. As of June 13, 2013, the contract or contracts for use of
those nearly 400 computer servers expired. However, OVH reported that on June 13, 2013,
MARQUES renewed the contract for use of the Target Server only. No other OVH customers
use the Target Server.

19. According to information obtained from the private mail facility, mailbox # 1854 is

assigned to customer Eric Marques. Mail from the account is forwarded » a
PE . Ireland. U.S. law enforcement forwarded information

regarding that address in Dublin, Ireland to Irish law enforcement for further investigation. To
date, Irish law enforcement has reported to U.S. law enforcement that Marques has a valid Irish
passport and is associated with that address. Irish law enforcement has also observed Marques at
the address to which Marques has mail forwarded. Further, on July 29, 2013, during the
execution of a search warrant at that address related to this investigation, Marques was located at
the address.

20. Access logs for the OVH customer account associated with the Target Server reveal that
between June 5, 2013, and June 7, 2013, the account was accessed from a single IP address,
199.167.193.18, located in the United States. A review of public information determined that the

IP address belongs to a virtual private server (VPS) provider in the United States. A VPS is run
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 13 of 15

through a software program that emulates characteristics of a real physical computer server
including graphics, computer processing, memory, and disk storage. A VPS executes programs
like a real, physical computer server — essentially a virtual computer-within-a-computer. A VPS
can be used to mask one’s activity online and conceal computer programs and files. The FBI
obtained via subpoena records and information from the VPS provider, including payment and IP
address information. MARQUES is the single listed subscriber for that VPS account. IP address
information from the VPS provider demonstrates that Marques accessed that VPS as recently as
June 12, 2013, from IP address 80.111.57.141, that was on that date, based on publicly available
information and information provided by Irish law enforcement, assigned to ae:
a
21. Pursuant to a supplemental MLAT request to France, on July 22, 2013, U.S. law
enforcement received a copy of data and information on the Target Server at OVH. In order to
effectuate the copying of the Target Server, the Target Server had to be taken offline on July 22,
2013, for a period of time. Prior to the Target Server being taken offline on July 22, 2013, the
Network websites for the AHS and Websites A and B were accessible to users including law
enforcement agents who reviewed them. As soon as the Target Server was taken offline, all of
dose websites ceased to be accessible. They remained inaccessible while the Target Server was
offline for purposes of copying. After copying was finished, the Target Server was placed back
online. Within a period of time after the Target Server was placed back online, the AHS and
Websites A and B became accessible again.
22. Data examined from the copy of the Target Server revealed that it contained a number of

encrypted file “containers.” A “container” is a space on an electronic storage drive where

encrypted data may be stored. It was not possible for law enforcement to access data within
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 14 of 15

those containers. However, certain information was available about the server and the
containers. One of the encrypted containers contained a volume labeled with the two-letter
initials of the AHS and contains a virtual machine named with the two-letter initials of AHS (the
AHS carries a two-word name). The nd system of the virtual machine named with the
two-letter initials of the AHS appears to be FreeBSD.

23. In order to remotely connect to the Target Server, a user requires a password or
“authentication key.” There was only one authentication key on the server and a single user
account named “root.” Based on training and experience, I believe that means there was only
one user who accesses the Target Server. Information associated with the authentication key was
displayed as “eric@eric-pc.” The only IP address that remotely accessed the server using
authentication key authentication since April 28, 2013, was IP 80.111.57.141, which is the Irish
IP address associated with access to MARQUES’s VPN account and which was then assigned to
MARQUES’s home. Connections from earlier than April of 2013 going back to January of 2012
were also from other Irish IP addresses.

24. On April 24, 2013, a user of Website A posted a message asking whether the AHS is free
to the end user. On April 25, 2013, the administrator of Website A responded that the AHS is
“100% free” and that the administrator assumes that “the admin covers [the cost] himself as a
service to the [Network] pedo community.”

25. On May 31, 2013, the administrator of Website A replied to a user that claimed, “[AHS]
has NO control of the sites it hosts. It only hosts them.” The administrator responded, stating,
“In reality [AHS] has full control over all the websites hosted on their servers. In fact, just a few
days ago they patched a few of the core files running this very forum.” Later in the same

conversation, the administrator noted that, though AHS does not “create or maintain (as far as I
Case 8:19-cr-00200-TDC Document 13-1 Filed 03/25/19 Page 15 of 15

know) any of the sites they are hosting[]” AHS could “do whatever they wanted with the sites

they host as they inherently have full access to the databases behind the sites.”

es ek,

Shannd Daniels
Special Agent
Federal Bureau of Investigation

SUBSCRIBED TO AND SWORN BEFORE ME
THIS Jat— DAY OF JULY, 2013

Ast

HONORABLE JILLYN K. SCHULZE
UNITED STATES MAGISTRATE JUDGE
